DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0224307 BOLEA, hereinafter “Bolea” (cited previously), in view of US 2017/0106190 Papay et al., hereinafter “Papay”.
Regarding claim 1, Bolea discloses a method for treating disordered breathing (Para 6) that occurs during sleep (Para 6) in a subject (Para 8) comprising: positioning a neurostimulator (Para 50) in the subject, the neurostimulator (Para 49; Figure 1, element 50) comprising a lead having a stimulating electrode (Figure 1, element 60) and a lead (Figure 1, element 72) comprising an electromagnetic (EMG) sensor (Figure 1, element 74) located thereon, wherein the neurostimulator is positioned such that the stimulating electrode (Figure 1, element 64) and the EMG sensor (Para 66; Figure 1, element 74) are in electrical communication with an upper airway muscle or nerve (Para 50, see para 47) that controls an upper airway (Para 50) of the subject (Para 8); monitoring the subject for an EMG (Para 66) signal indicative of a certain period (Para 110) of a respiratory cycle (Para 51) of the subject (Para 8) and by sensing EMG activity of the upper airway muscle (Para 51 and 66); activating the neurostimulator (Para 51 and 115) to provide an electrical signal (Para 51) to the upper airway nerve (Para 51) in response to the EMG signal (Para 51, sensed by the respiration sensing lead) to decrease the subject's airway resistance (Para 6) and treat the sleep disordered breathing (Para 6).
Bolea does not explicitly disclose positioning the neurostimulator in the head of the subject; and one lead having a stimulating electrode and an electromagnetic (EMG) sensor located thereon, wherein the neurostimulator is positioned such that the stimulating electrode and the EMG sensor are both in electrical communication with a tongue of the subject or both in electrical communication with a nerve that controls the tongue; sensing EMG activity of the tongue with the implanted EMG sensor. 
However, Papay discloses a neurostimulation device for treating obstructive sleep apnea (See abstract and Para 25) and teaches positioning the neurostimulator (Figure 8, element 16) in the head of the subject (See para 32 and 34 that discloses that the neurostimulator can be temporarily or permanently implanted); and one lead having a stimulating electrode and an electromagnetic (EMG) sensor located thereon (Para 50, claim 8, and claim 20, also claim 75 discloses that the sensing component is an EMG), wherein the neurostimulator is positioned such that the stimulating electrode and the EMG sensor are both in electrical communication with a tongue of the subject or both in electrical communication with a nerve that controls the tongue (Para 7, 36, 60, and 63); sensing EMG activity of the tongue with the implanted EMG sensor (Para 7 and 75).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the neurostimulator is in the head of the subject and that the electrode and the EMG are on the same lead, as taught by Papay, in the invention of Bolea, in order to allow for an easy, flexible, and compressible implantation (Papay; Para 51) and in order to stimulate and sense the same muscle/nerve (Papay; Para 72 and claim 8).
Regarding claim 3, Bolea discloses the certain period (Para 110) of the subject's respiratory cycle (Para 110) is an onset of an inspiration phase (Para 21 and 110) and the electrical stimulation is provided at this time (Para 110; Annotated Figure 14A, element N, stimulation occurs at onset of inhalation/inspiration).
Regarding claim 4, Bolea discloses the electrical stimulation ends (Para 110) at an onset of an exhalation phase (Annotated Figure 14A) of the respiratory cycle (Para 110 defines a respiratory cycle to be the start of exhalation to another peak, defining the start of exhalation, and since only one stimulus is given every respiratory cycle, examiner takes the position that the electrical stimulation ends at peak M2, in annotated Figure 14A).
Regarding claim 5, Bolea discloses the certain period (Para 110) of the subject's respiratory cycle (Para 110) is prior to an onset of an inspiration phase (Para 110, pre-inspiratory phase) but after an expiration phase (Figure 14A, after expiration starting at peak M1) and the electrical stimulation (Annotated Figure 14A, element N) of the tongue (Para 47, 51, and 71) is provided at this time.
Regarding claim 10, Bolea discloses the certain period (Para 110) of the subject's respiratory cycle (Para 110) is after an expiration phase (Figure 14A, after expiration starting at peak M1) but before an inspiration phase (Para 110, pre-inspiratory phase) and the electrical stimulation is applied at this time (Annotated Figure 14A, element N).
Regarding claim 11, Bolea discloses all the limitations of claim 1. 
Bolea does not disclose the stimulating electrode and the EMG sensor are both in electrical communication with a genioglossus muscle of the tongue of the subject or both in communication with a nerve that controls the genioglossus muscle.
However, Papay teaches the stimulating electrode and the EMG sensor are both in electrical communication with a genioglossus muscle of the tongue of the subject or both in communication with a nerve that controls the genioglossus muscle (Para 72 and 75).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the electrode and the EMG are on the same muscle, as taught by Papay, in the invention of Bolea, in order to stimulate and sense the same muscle/nerve (Papay; Para 72 and claim 8).
Regarding claim 12, Bolea discloses the lead (Para 49) is a first lead (Para 49; Figure 1, element 62) and the neurostimulator further comprises a second lead (Para 49; Figure 1, element 72).
Regarding claim 13, Bolea discloses the neurostimulator comprises two or more electrodes (Para 50) and positioning the neurostimulator (Para 50) comprises placing the two or more electrodes (Para 50) bilaterally (Para 60) into electrical communication with the tongue (Para 47, 50, 60, and 71; electrodes are placed bilaterally on the nerve innervating the muscle).
Regarding claim 14, Bolea discloses providing the electrical signal (Para 51) to the nerve (Para 51) comprises electrically stimulating (Para 51) the hypoglossal nerve (Para 50) near its neuromuscular junction (Para 50, although not explicitly mentioned, examiner takes the position that to stimulate the nerve through the muscle, you must stimulate near the neuromuscular junction).
Regarding claim 15, Bolea discloses the lead (Figure 1, element 62) of the neurostimulator (Figure 1, element 50) is in direct electrical communication (Para 58) with a power source (Para 59).
Regarding claim 16, Bolea discloses the lead (Figure 1, element 62) of the neurostimulator (Figure 1, element 50) includes an anchoring element (Para 58; Neurostimulator as a whole can be anchored, examiner takes the position that the leads, being part of the neurostimulator are also anchored).
Regarding claim 17, Bolea discloses the lead (Figure 1, element 62) comprises at least two arrays of electrodes (Figure 13I, elements 2753a-2753e) and positioning the neurostimulator (Para 50) comprises positioning the at least two arrays of electrodes at different spatial locations (Figure 13I, element 2754, spacing between the electrode elements).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0224307 BOLEA, hereinafter “Bolea” (cited previously), in view of US 2017/0106190 Papay et al., hereinafter “Papay”, further in view of US 9,370,657 Tehrani et al., hereinafter “Tehrani” (cited previously).
Regarding claim 6, Bolea discloses the certain period (Para 110) of the subject's respiratory cycle (Para 110).
Bolea does not disclose the certain period of the subject's respiratory cycle is an onset of an expiration phase and the electrical stimulation is provided at this time.
However, Tehrani teaches the certain period (Col. 15, lines 33-40) is an onset of an expiration phase (Col. 15, lines 33-40; stimulation at the beginning of an exhalation phase) and the electrical stimulation (Col. 15, lines 33-40) is provided at this time (Col. 15, lines 33-40).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have set the period of time to the onset of exhalation as taught by Tehrani, in the invention of Bolea in order to preserve lung volume prior to the next inspiration (Tehrani; Col. 15, lines 39-40).
Regarding claim 7, Bolea discloses all the limitations of claim 6.
Bolea does not disclose the electrical stimulation ends at an onset of an inspiration phase of the respiratory cycle.
However, Tehrani teaches the electrical stimulation (Col. 15, lines 33-40) ends at an onset of an inspiration phase (Annotated Figures 7A and 7B) of the respiratory cycle (Col. 15, lines 33-40).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have ended the stimulation at the onset of inspiration as taught by Tehrani, in the invention of Bolea in order to preserve lung volume prior to the next inspiration (Tehrani; Col. 15, lines 39-40).

    PNG
    media_image1.png
    366
    668
    media_image1.png
    Greyscale

Regarding claim 8, Bolea discloses the certain period (Para 110) of the subject's respiratory cycle (Para 110).
Bolea does not disclose the certain period is prior to an onset of an expiration phase but after an inspiration phase and the electrical stimulation of the upper airway is provided at this time.
However, Tehrani teaches the certain period (Col. 15, lines 33-40) is prior to an onset of an expiration phase (Col. 16, lines 1-16; stimulation is applied at the end of inspiration, examiner takes the position that this is just prior to an onset of expiration) but after an inspiration phase (Col. 16, lines 1-16; Figure 9B and 9C; Examiner takes the position that stimulation is being applied directly after the end of inspiration phase) and the electrical stimulation (Col. 16, lines 1-16) of the upper airway (Col. 18, lines 9-13) is provided at this time.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have applied the stimulation before the onset of expiration, but after an inspiration phase as taught by Tehrani, in the invention of Bolea, in order to increase functional residual capacity and control breathing (Tehrani; Col.15 lines 66-67 and Col. 16. line 1).
Regarding claim 9, Bolea discloses the certain period (Para 110) of the subject's respiratory cycle (Para 110)
Bolea does not disclose the certain period is during an expiration phase and the electrical stimulation is provided at this time.
However, Tehrani teaches the certain period (Col. 15, lines 33-40) is during an expiration phase (Col. 15, lines 33-40) and the electrical stimulation (Col. 15, lines 33-40) is provided at this time (Col. 15, lines 33-40).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have applied the stimulation during the expiration phase as taught by Tehrani, in the invention of Bolea in order to preserve lung volume prior to the next inspiration (Tehrani; Col. 15, lines 39-40).

    PNG
    media_image2.png
    332
    629
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792